ORDER
The Disciplinary Review Board having reported to the Court recommending that CECELIA F. COOK of VAUXHALL, who was admitted to the bar of this State in 1979 and who was temporarily suspended from practice on April 17, 1991, and who remains suspended at this time, be disbarred on the basis of her convictions of theft by failure to make required disposition of property, failure to pay New Jersey transfer inheritance taxes and filing a false New Jersey inheritance tax return;
And respondent having failed to appear on the return date of the Order to Show Cause in this matter;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and CECELIA F. COOK of VAUXHALL is disbarred, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys of this State, effective immediately; and it is further
ORDERED that CECELIA F. COOK be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by CECELIA F. COOK, pursuant to Rule 1:21-6, be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
*83ORDERED that CECELIA F. COOK comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that CECELIA F. COOK reimburse the.Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs; and it is further
ORDERED that this Order be published in two successive issues of the New Jersey Law Journal and the New Jersey Lawyer, and the Office of Attorney Ethics cause this Order to be published on two successive days in a newspaper of general circulation in Union County.